DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed May 5, 2008, requesting that Plaintiff's Complaint be dismissed.
A case management conference was held on Wednesday, September 3, 2008. Yao Yuan (Yuan) appeared on behalf of Plaintiff. Leanne Holz and Ken Collmer (Collmer), appraisers, appeared on behalf of Defendant.
Collmer stated, and Yuan confirmed, that Plaintiff believes the real market value of his property is no more than $740,000 as of the assessment date for tax year 2007-08. Collmer reviewed his prepared Calculations for Tax Year 2007, which was attached to his Motion to Dismiss. His calculations show that, if the court accepted Plaintiff's determination of real market value ($740,000), there would be no reduction in Plaintiff's property taxes. Collmer explained that, given Plaintiff's assessed value of $447,140, the proposed real market value does not change the property tax calculation.
The parties discussed the significance of real market value. It was suggested that Plaintiff review his property tax statement for the 2008-09 tax year and then decide whether he wants to appeal the real market value to the board of property tax appeals.
The court explained that, because there would be no change in the property tax paid for 2007-08 if the court granted Plaintiff's request to reduce the real market value of the subject *Page 2 
property to $740,000, Plaintiff is not aggrieved and Defendant's Motion to Dismiss is granted. Now, therefore,
  IT IS THE DECISION OF THIS COURT that this matter be dismissed. *Page 1